Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 17/092233, filed on 11/07/2020. Claims 1-3, 5-20 are still pending in the application.

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/18/2022.
Applicant's election with traverse of Species I in the reply filed on 05/18/2022 is acknowledged.  The traversal is on the ground(s) that the examination can be made without serious burden to the Examiner because the Species are closely related in that they include overlapping features. This is not found persuasive because, for a quality search, the distinct species requires employing different searching strategies or search queries. In addition, these species are not obvious variants to each other based on the current record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,235,178 to Kocher (henceforth referred to as Kocher). 
Regarding claims 1, 3, and 5, Kocher discloses an elevator system (i.e. Fig. 1), the elevator system comprising: 
a beam climber system (i.e. Fig. 7C) configured to move an elevator car (i.e. Shown in Fig. 1, ref. 2) through an elevator shaft (Shown in Fig. 1, ref. 1) by climbing a first guide beam (i.e. Fig. 7C, ref. 6) that extends vertically through the elevator shaft, the first guide beam comprising a first surface and a second surface opposite the first surface (i.e. Fig. 7C, left and right surface of ref. 6, respectively), the beam climber system comprising: 
a first wheel (i.e. See Mark up of Fig. 7C); 
a second wheel (i.e. See Mark up of Fig. 7C); 
a first traction belt (i.e. See Mark up of Fig. 7C) wrapped around the first wheel and the second wheel, the first traction belt being in contact with the first surface; and 
a first electric motor (i.e. Column 2, lines 5-6: “wheels can be rotated by… one or two motors (not shown)”) configured to rotate the first wheel, wherein the first traction belt is configured to rotate when the first wheel rotates; 
a third wheel (i.e. See Mark up of Fig. 7C) disposed at a second surface; and 
a compression mechanism (i.e. Fig. 7C, ref. 36, 18, 72) connected to first wheel and the third wheel, the compression mechanism configured to urge the third wheel toward the first wheel. 
Wherein the first traction belt is configured to climb up or down the first guide beam when rotated (i.e. claim 1: “a motor driven belt into frictional engagement with a first side of the track… to drive the movable component along the track”). 
Wherein the third wheel is located opposite the first wheel (i.e. Fig. 7C, first and third wheels are mirrored).

    PNG
    media_image1.png
    336
    292
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 3,381,541 to Thireau teaches a belt traction transmission device;
US Patent Application Publication No. 2005/0179019 to Ellingson teaches a traction device;
US Patent No. 11,407,617 to Bhaskar teaches a roller drive device;
US Patent No. 5,713,432 to Richter et al teaches a roller drive device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654